Citation Nr: 1720913	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-24 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for a right eye disorder, to include nerve palsy and diplopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to March 2011.

This case comes before the Board of Veterans' Appeals ("Board") on appeal from an August 2011 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO").


FINDING OF FACT

The Veteran suffers from diplopia at central 20 degrees, but has no other service-connected eye disabilities, decreased visual acuity, or visual field defect.


CONCLUSION OF LAW

The criteria for a 30 percent rating for diplopia have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.75, 4.76, 4.78, 4.79, Diagnostic Codes 6065, 6090 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA compensation examinations in December 2010, October 2012, and April 2015.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran testified in October 2013 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issue presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

This case was remanded in January 2015 to afford the Veteran a new VA examination, as he alleged his disability had worsened since his last VA examination.  The Veteran was afforded this examination in April 2015.  Therefore, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103. 


II.  Increased Rating for Diplopia

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.




Right Eye Nerve Palsy

VA has rated the Veteran's eye disorder as noncompensable under 38 C.F.R. § 4.79, Diagnostic Code ("DC") 6026 since it granted service connection in August 2011.  

The Board has reviewed the evidence, and it the Board finds that the Veteran has diplopia as well as nerve palsy.  The Veteran contends, and the evidence supports, that diplopia is the predominant symptomatology the Veteran demonstrates.  Therefore, the Board has decided to rate the Veteran's disability under DC 6090, the diagnostic code for diplopia.  It is permissible for the Board to apply any diagnostic code deemed most appropriate.  See Butts v. Brown, 5 Vet. App. 532, 538   (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  The Veteran is not disadvantaged by this change, as it results in the highest rating available for the Veteran's symptomatology. 

Under DC 6090, the degree of diplopia and the equivalent visual acuity determine the disability rating.  The rating is applicable to only one eye; a rating cannot be assigned for both diplopia and decreased visual acuity or field of vision in the same eye.  When diplopia is present, and there is also ratable impairment of visual acuity or field of vision of both eyes, the ratings for diplopia are to be applied to the poorer eye while the better eye is rated according to the best-corrected visual acuity or visual field.  38 C.F.R. §§ 4.78, 4.79.

In accordance with 38 C.F.R. § 4.31, diplopia that is occasional or that is correctable with spectacles is noncompensable.  38 C.F.R. § 4.79, DC 6090, Note.

When the diplopia field extends beyond more than one quadrant or more than one range of degrees, the rating for diplopia is based on the quadrant and degree range that provide the highest rating.  38 C.F.R. § 4.78(a)(2).  When diplopia exists in two individual and separate areas of the same eye, the equivalent visual acuity is taken one step worse, but no worse than 5/200.  38 C.F.R. § 4.78(a)(3).  

If the diplopia is from 31 to 40 degrees, it is rated (a) equivalent to 20/40 visual acuity if it is up; (b) equivalent to 20/70 visual acuity if it is lateral; and (c) equivalent to 20/200 visual acuity if it is down.  

If the diplopia is from 21 to 30 degrees, it is rated (a) equivalent to 20/70 visual acuity if it is up; (b) equivalent to 20/100 visual acuity if it is lateral; and (c) equivalent to 15/200 visual acuity if it is down. 

If the diplopia was central at 20 degrees, it is rated equivalent to visual acuity of 5/200. 38 C.F.R. § 4.79, DC 6090.

VA examined the Veteran in December 2010 for compensation purposes.  The
examiner stated the "examination does not reveal diplopia," but the "subjective factors" of the disability are "some double vision when tired."  The Veteran's corrected distance visual acuity was 20/20 bilaterally.

In the Veteran's Notice of Disagreement, which VA received in February 2011, he stated he "suffer[s] from double vision all the time and it gets much worse when I am tired due to my" service-connected traumatic brain injury.  His diplopia causes him "to be very slow and cumbersome," with "simple tasks such as walking down stairs and reading" being difficult.

In a statement received in August 2012, the Veteran reaffirmed that his diplopia is constant.

VA examined the Veteran in October 2012 for compensation purposes.  The examiner diagnosed the Veteran with diplopia at central 20 degrees, at 21 to 30 degrees in down and lateral gaze, at 31 to 40 degrees in up gaze, and at greater than 40 degrees in lateral gaze.  The Veteran's corrected distance visual acuity was 20/40 or better bilaterally.

In an August 2013 private treatment record, the Veteran reported that he saw "double all the time except when [he] move[d] his head down."  He also reported that his spectacles did not improve his diplopia.  

VA examined the Veteran in April 2015 for compensation purposes.  The examiner diagnosed the Veteran with diplopia at central 20 degrees, at 21 to 30 degrees in down and lateral gaze, at 31 to 40 degrees in lateral gaze, and at greater than 40 degrees in lateral gaze.  The Veteran's corrected distance visual acuity was 20/40 or better bilaterally.

The threshold question is the frequency of the Veteran's diplopia.  The VA examiners have found that the Veteran does not have diplopia (December 2010) or that it is occasional (October 2012 and April 2015).  Curiously, the April 2015 examiner noted the diplopia "occurs daily but increases, decreases, or resolves as position of head and eyes change."  The Board disagrees with these findings.  The Veteran has consistently and credibly reported that he suffers from diplopia frequently when he moves his head up.  As such, the Board finds a) that the diplopia is not occasional, and b) not correctable with spectacles. 

Given these findings, the Board must rate the disability.  Two of the three VA examiners reported diplopia at central 20 degrees.  The Board will use these findings because, pursuant to 38 C.F.R. § 4.78(a)(2), this corresponds to an equivalent visual acuity of 5/200, which in turn provides the Veteran with the highest rating. 

Diplopia, pursuant to 38 C.F.R. § 4.78(b)(1), is only applicable to one eye.  Because the Veteran does not suffer from any other chronic, ratable eye disability, when determining the correct disability rating, his other eye must be considered to have a visual acuity of 20/40.  Id.  Turning to the table of Impairment of Central Visual Acuity ratings, vision in one eye of 5/200 combined with vision in the better eye of 20/40 results in a 30 percent disability rating.  38 C.F.R. § 4.79, DC 6065. 



ORDER

Entitlement to a 30 percent rating for a right eye disorder, to include nerve palsy and diplopia, is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


